AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS December 7, 2010 Mr. Michael Clampitt Senior Attorney Securities and Exchange Commission Division of Corporations and Finance treet N. E. Washington, DC 20549 Dear Michael, This letter is in response to your comment letters dated March 24, 2010 and July 1, 2010 concerning File No. 000-53578. I have listed each comment number and then have stated the answer next to it. Sincerely, /s/ J. R. Stirling J. R. Stirling President 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS Amendment to Form 10 filed January 14, 2010 General 1. Was done 2. Was done Item 1. Business 3. This comment is a repeat of comment 12. contained in your previous comment letter dated December 17, 2009. That comment was completely answered on page 3. of our Amended Form 10 filed January 14, 2010. I will revise our Amended Form 10 to give a more complete explanation. a. We revised or added content as considered necessary. b. We revised or added content as considered necessary. c. We revised or added content as considered necessary. d. We revised or added content as considered necessary. e. We revised or added content as considered necessary. f. We revised or added content as considered necessary. We do comply with those requirements. As previously stated in the filed Form-10, we also do Fannie Mae and Freddie Mac loans. g. We do not keep these kinds of records. That kind of information would have no value to us in the conduct of our business. We solicit and process all types of loans but, competition dictates that most of our loans (70%), are sub-prime. This information including the approximate percentages are contained in our Amended Form 10. Regulation 4. The verbiage has been rewritten to list the various regulations that affect businesses in our industry. Summary 5. The unsupported assertions have been removed from our most recent Amended Form 10 filing. 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com - 2 - AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS Item 2.Financial Information – Managements Discussion and Analysis Results of Operations 6. a. Amended Form 10 has been revised as requested. b. We have removed the assertion from our most recent Amended Form 10 filing. c. This was clearly answered in the last paragraph on page 6. of our previously filed Amended Form 10 where we stated “First and foremost is the decline in available mortgage products”. d. There has not been a sizable decrease in demand for the products we broker or, in the supply of funding for such loans. What has decreased is the availability of the number of different mortgage products available to do those loans. That is the single largest fact impacting our business and was caused by the overall economic conditions. 7. a. There has been no recent changes in the funding abilities of Global Lending, at least as to their commitment to AFF.Mr. Stirling has seen the most recent audited financial of Global Lending and states that they have a substantial net worth. They also have the same lines of credit they had before. Global is a privately held company and does not publish their financial information. Mr. Stirling is not at liberty to disclose their financial information. b. As we clearly stated in our previous Amended Form 10 filing, Global Lending has committed $1,000,000 a month to AFF and has said they would increase that as necessary. So, it is not a matter of prioritization on how to fund loans. Also a number of AFF loans go directly for funding to other lender partners of Global’s so; their funds are not even used. c. See paragraph b. above. 8. This disclosure is not contradictory at all. The fact that “there has been no decline in the ability of Global Lending to fund loans” has nothing to do with lending industry’s reduced supply of loan products. Liquidity and Capital Resources 9. Amended Form 10 has been revised as requested. The assertion that “cash used in operations related to legal and professional fees will decrease in the next twelve months” is based on the statements of our accountant that his fees will be much less in the next twelve months due to our level of business. Also our attorney has stated that he will do any necessary work for us at much reduced costs or free until we are trading on the Bulletin Board Exchange. 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com - 3 - AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS a. Amended Form 10 has been revised as requested. b. We have revised the dislcosue on the financial statements and in Item 10 to show that we have been able to obtain services and cash from the sale of stock. c, Amended Form 10 has been revised as requested. d. No commitment to make additional capital contributions has been made by any shareholder except Mr. Stirling.In our previously filed Amended Form 10, in the first paragraph of page 8.Mr. Stirlingmade a commitment “to assume personal responsibility for the repayment of any corporate debt and to fund any expenses related to public filings as needed” Our attorney states that our previous answer fully complies with Item 401 (e) of Regulation S-K. This is a complete repeat of a previous comment that was fully answered at the bottom of page 9. of our previously filedAmended Form 10. Our attorney stated that “ there are no legal issues involved in having only one officer and director. Summary Compensation Table Amended Form 10 has been revised as requested. Amended Form 10 has been revised as requested Narrative Disclosure to Summary Compensation and Option Tables. On page 10. ofour Amended Form 10 filed on January 14, 2010, we revised the paragraphthat referred to Mr. Stirling’s “verbal employmentagreement” to read “verbal employmentunderstanding”. It hasnow been revised further to delete any reference to any kind of understanding and simply states how Mr. Stirling now determines his compensation. There was no set formula for commissions in 2007 and2008. It was clearly stated in the above mentioned Amended Form 10 filing that, the employment agreement was cancelled because it “was not financially feasible for the corporation”. Director Compensation Amended Form 10 has been revised as requested. Item 7. Certain Relationships and Related Transactions and Director Independence Amended Form 10 has been revised as requested. Item 10. Recent Sales of Unregistered Securities We have revised the disclosure to identify the shares issued and the consideration received. Description of Registrants Securities to be Registered As requested in this comment, the following is list of all stock issuances made by the company in connection with private offerings since March 31, 2007. The exemption used for these sales was Section 4 (2) of the Securities Act of 1933 as Amended, for Issuances to US Citizens or Residents. 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com - 4 - AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS For the year ended March 31, 2008 Date of Purchase Name Gross Sale Price $ Number of Shares None issued for cash Issued for debt 5/1/07 Robert Prebor 5/1/07 Robert Handley 5/1/07 Joseph Solters 5/1/07 Misc adjustment - Issued for preferred stock 5/1/07 Margaret Stirling (Ex Wife) - 6/2/07 Franklin - Issued for services 5/1/07 L Stirling (Ex-wife) - Total issued Comment 20. Answer Continued: For the year ended March 31, 2009 Date of Purchase Name Gross Sale Price $ Number of Shares 6/5/08 Toni Behr 7/15/08 Toni Behr 7/15/08 William Blackshear 8/15/08 Rhonda Platts 8/15/08 Joseph Solters 8/28/08 Toni Behr 8/28/08 William Blackshear 2/20/09 Robert Handley 2,000 400,000 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com - 5 - AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS Date of Purchase Name Gross Sale Price $ Number of Shares Issued for preferred stock 6/5/08 William Blackshear Issued for services 5/1/08 Margaret Stirling `7/23/08 Patricia Gaca 8/28/08 William Blackshear 9/15/08 John Gaca 9/15/08 Nicole Ubrig 11/14/08 William Blackshear 2/16/09 John Stirling 2/16/09 Nick Guida 2/20/09
